GRIFFIN, J.
This is a motion to dismiss the appeal. Notice of appeal from a judgment of dismissal in the above-entitled matter was filed by appellant A. E. Russell with the clerk of the Superior Court of Kings County on May 13, 1935. On the same day appellant filed a notice to the clerk to prepare a transcript under section 953a of the Code of Civil Procedure.
It appears from the certificate of the clerk and the official court reporter that since that date appellant has not prepared nor caused to be prepared and filed any transcript or record on appeal and that no extension of time for the preparation or filing of the same has ever been made or entered in said cause and that at no time has appellant or *717anyone else made any arrangements with either the clerk of the court or the official reporter for the fees for the preparation of such transcript and that no undertaking or bond has ever been presented or filed to cover such fees. On March 15, 1939, the trial court made and entered an order terminating all proceedings relating to the preparation of a record on appeal. The time for the filing of such record has long since elapsed. Under the authority of Wood v. Peterson Farms Co., 131 Cal. App. 312 [21 Pac. (2d) 468], the motion is granted and the appeal is dismissed.
Marks, Acting P. J., concurred.